UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7344



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHNEY FREEMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge; Rebecca Beach Smith, District Judge.   (2:88-cr-
00076-jcc; 2:97-cv-00409-jcc)


Submitted:   November 15, 2007         Decided:     November 27, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.     Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johney Freeman appeals the district court’s marginal

orders   denying    his   “Motion   to   Correct   Clerical   Errors”   and

“Supplemental Affidavit In Support of Motion.” Relying on Fed. R.

Crim. P. 35(a) and 36, Freeman seeks to alter the district court’s

docket entries and other notations related to his civil actions

dismissed in 1994 and 1997.     The criminal rules upon which Freeman

relies provide him no relief in altering the district court’s

treatment of his civil actions.       See   United States v. Fraley, 988

F.2d 4, 5-6 (4th Cir. 1993) (noting limited scope of Criminal Rules

35 and 36).        Accordingly, we affirm.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -